
	

115 HR 6369 : Expanding Contracting Opportunities for Small Businesses Act of 2018
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6369
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to eliminate the inclusion of option years in the award price for
			 sole source contracts, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Expanding Contracting Opportunities for Small Businesses Act of 2018. 2.Amendments to contracting authority for certain small business concerns (a)Qualified HUBZone small business concernsSubparagraph (A) of section 31(b)(2) of the Small Business Act (15 U.S.C. 657a(b)(2)) is amended to read as follows:
				
 (A)Sole source contractsA contracting officer may award sole source contracts under this section to any qualified HUBZone small business concern, if—
 (i)the qualified HUBZone small business concern is determined to be a responsible contractor with respect to performance of such contract opportunity;
 (ii)the contracting officer does not have a reasonable expectation that two or more qualified HUBZone small business concerns will submit offers for the contracting opportunity;
 (iii)the anticipated award price of the contract will not exceed— (I)$7,000,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or
 (II)$4,000,000, in the case of all other contract opportunities; and (iv)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price..
 (b)Small business concern owned and controlled by service-Disabled veteransSubsection (a) of section 36 of the Small Business Act (15 U.S.C. 657f) is amended to read as follows:
				
 (a)Sole Source ContractsIn accordance with this section, a contracting officer may award a sole source contract to any small business concern owned and controlled by service-disabled veterans if—
 (1)such concern is determined to be a responsible contractor with respect to performance of such contract opportunity;
 (2)the contracting officer does not have a reasonable expectation that two or more small business concerns owned and controlled by service-disabled veterans will submit offers for the contracting opportunity;
 (3)the anticipated award price of the contract will not exceed— (A)$7,000,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or
 (B)$4,000,000, in the case of any other contract opportunity; (4)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price;
 (5)the contracting officer has notified the Administration of the intent to make such award and requested that the Administration determine the concern’s eligibility for award; and
 (6)the Administration has determined that such concern is eligible for award.. (c)Certain small business concerns owned and controlled by womenSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended—
 (1)by amending paragraph (7) to read as follows:  (7)Authority for sole source contracts for economically disadvantaged small business concerns owned and controlled by womenA contracting officer may award a sole source contract under this subsection to any small business concern owned and controlled by women described in paragraph (2)(A) and certified under paragraph (2)(E) if—
 (A)such concern is determined to be a responsible contractor with respect to performance of the contract opportunity;
 (B)the contracting officer does not have a reasonable expectation that two or more businesses described in paragraph (2)(A) will submit offers;
 (C)the anticipated award price of the contract will not exceed— (i)$7,000,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or
 (ii)$4,000,000, in the case of any other contract opportunity; (D)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price;
 (E)the contracting officer has notified the Administration of the intent to make such award and requested that the Administration determine the concern’s eligibility for award; and
 (F)the Administration has determined that such concern is eligible for award.; and (2)by amending paragraph (8) to read as follows:
					
						(8)Authority for sole source contracts for small business concerns owned and controlled by women in
 substantially underrepresented industriesA contracting officer may award a sole source contract under this subsection to any small business concern owned and controlled by women certified under paragraph (2)(E) that is in an industry in which small business concerns owned and controlled by women are substantially underrepresented (as determined by the Administrator under paragraph (3)) if—
 (A)such concern is determined to be a responsible contractor with respect to performance of the contract opportunity;
 (B)the contracting officer does not have a reasonable expectation that two or more businesses in an industry that has received a waiver under paragraph (3) will submit offers;
 (C)the anticipated award price of the contract will not exceed— (i)$7,000,000, in the case of a contract opportunity assigned a standard industrial classification code for manufacturing; or
 (ii)$4,000,000, in the case of any other contract opportunity; (D)in the estimation of the contracting officer, the contract award can be made at a fair and reasonable price;
 (E)the contracting officer has notified the Administration of the intent to make such award and requested that the Administration determine the concern’s eligibility for award; and
 (F)the Administration has determined that such concern is eligible for award.. (d)Elimination of the inclusion of option years in the award price for contractsSection 8 of the Small Business Act (15 U.S.C. 637) is amended by striking (including options) each place such term appears.
 3.SBA certification program notificationThe Administrator of the Small Business Administration shall notify the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate when the Administrator has implemented each of the following:
 (1)A program to certify small business concerns owned and controlled by women. (2)A program to certify small business concerns owned and controlled by service-disabled veterans.
			4.GAO Report
 (a)StudyWith respect to the Small Business Administration’s procurement programs for women-owned small business concerns and for small business concerns owned and controlled by service-disabled veterans, the Comptroller General of the United States shall conduct an evaluation of the policies and practices used by the Administration and other Federal agencies to provide assurance that contracting officers are properly classifying sole source awards under those programs in the Federal Procurement Data System and that sole source contracts awarded under those programs are being awarded to eligible concerns.
 (b)ReportNo later than 18 months after the Small Business Administration implements the certification programs described under section 3, the Comptroller General shall issue a report to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate containing the findings made in carrying out the study required under subsection (a).
			(c)SBA consideration of GAO report
 (1)In generalThe Administrator of the Small Business Administration shall review the report issued under subsection (b) and take such actions as the Administrator may determine appropriate to address any concerns raised in such report and any recommendations contained in such report.
 (2)Report to CongressAfter the review described under paragraph (1), the Administrator shall issue a report to the Congress—
 (A)stating that no additional actions were necessary to address any concerns or recommendations contained in the report; or
 (B)describing the actions taken by the Administrator to resolve such concerns or implement such recommendations.
 5.Removal of eligibility determination upon implementation of certification programsEffective upon the notification described under section 3, the Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)in section 8(m)— (A)in paragraph (7)—
 (i)in subparagraph (C), by adding and at the end; (ii)in subparagraph (D), by striking the semicolon at the end and inserting a period; and
 (iii)by striking subparagraphs (E) and (F); and (B)in paragraph (8)—
 (i)in subparagraph (C), by adding and at the end; (ii)in subparagraph (D), by striking the semicolon at the end and inserting a period; and
 (iii)by striking subparagraphs (E) and (F); and (2)in section 36(a)—
 (A)in paragraph (3), by adding and at the end; (B)in paragraph (4), by striking the semicolon at the end and inserting a period; and
 (C)by striking paragraphs (5) and (6).  Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk. 